EXHIBIT 10.3

ENTRUST, INC.

Restricted Stock Unit Award Agreement

Granted Under the 2006 Stock Incentive Plan

1) Grant of Restricted Stock Unit. This agreement evidences the grant by
Entrust, Inc., a Maryland corporation (the “Company”), on the issue date to
participant (see summary above) (“Grant Date”) to an employee of the Company
(the “Participant”), of a restricted stock unit (“Restricted Stock Unit”), on
the terms provided herein and in the Company’s 2006 Stock Incentive Plan (the
“Plan”), for the total quantity (see summary above) shares of common stock,
$0.01 par value, of the Company (“Common Stock”) (the “Shares”) at $0.00 per
Share. In the event of a conflict between the terms and conditions of the Plan
and the terms and conditions of this Award Agreement, the terms and conditions
of the Plan shall prevail. Unless otherwise defined herein, the terms defined in
the Plan shall have the same defined meanings in this Award Agreement.

2) Vesting Schedule. [INSERT VESTING INFORMATION].

Accelerated vesting. If, within 12 months after an Acquisition Event (as defined
in the Plan), (a) the Participant is terminated by the Company without “Cause;”
or (b) if the Participant has an employment agreement or severance or change in
control agreement with the Company or an affiliate of the Company, (x) there is
a termination by the Participant for “Good Reason” (as defined in the applicable
agreement) or (y) the Participant’s employment is terminated by means of
“Constructive Dismissal,” or “Constructive Discharge,” as applicable (as such
applicable term may be defined in the applicable agreement), then the vesting
schedule of this option shall be accelerated so that all of the number of shares
which would otherwise have first become exercisable on any vesting date
scheduled to occur on or after the date of such termination shall become vested
immediately prior to such termination. For this purpose “Cause” shall mean the
following (unless the employee has an employment or severance or change in
control agreement in which case the definition of “Cause” (if included in such
agreement) from such agreement will apply): (i) willful misconduct or gross
negligence in carrying out your assigned duties, (ii) knowing violation of any
reasonable rule, direction or policy of the Company, its President, or its
Board, (iii) any act of misappropriation, embezzlement, intentional fraud, or
similar conduct involving the Company, (iv) conviction or a plea of nolo
contendere or the equivalent to a felony, (v) failure to comply with all
material applicable laws and regulations in performing your duties and
responsibilities for the Company and (vi) abuse of alcohol or of any controlled
substance.

3) Earning of Restricted Stock Units. Each Restricted Stock Unit has a value
equal to the Fair Market Value of a Share on the date it becomes vested. Unless
and until the Restricted Stock Units will have vested, the Participant will have
no right to payment of any such Restricted Stock Units. Prior to actual payment
of any vested Restricted Stock Units, such Restricted Stock Units will represent
an unsecured obligation of the Company, payable (if at all) only from the
general assets of the Company.

Notwithstanding any contrary provision of this Agreement, if Participant ceases
to be a Service Provider for any or no reason, the then-unvested Restricted
Stock Units (after taking into any accelerated vesting that may occur as the
result of any such termination) awarded by this Agreement will thereupon be
forfeited at no cost to the Company and the Participant will have no further
rights thereunder.

Any Restricted Stock Units that vest in accordance with Section 2 will be paid
to the Participant (or in the event of the Participant’s death, to his or her
estate) in whole Shares, provided that to the extent determined appropriate by
the Company in its discretion, any federal, state and local withholding taxes
with respect to such Restricted Stock Units will be paid by reducing the number
of Shares actually paid to the Participant.

Any distribution or delivery to be made to the Participant under this Agreement
will, if the Participant is then deceased, be made to the Participant’s
designated beneficiary, or if no beneficiary survives the Participant, the
administrator or executor of the Participant’s estate. Any such transferee must
furnish the Company with (a) written notice of his or her status as transferee,
and (b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.

4) Non-Transferability of Restricted Stock Units. Except to the limited extent
provided in paragraph 5, this Restricted Stock Unit may not be transferred in
any manner otherwise than by will or by



--------------------------------------------------------------------------------

the laws of descent or distribution and may be exercised during the lifetime of
Participant only by Participant. Notwithstanding the foregoing sentence,
Participant may, in a manner and in accordance with terms specified by the
Board, transfer this Stock Appreciation Right to Participant’s spouse, former
spouse or dependent pursuant to a court-approved domestic relations order which
relates to the provision of child support, alimony payments or marital property
rights. Subject to the limitation on the transferability of this grant contained
herein, this Agreement will be binding upon and inure to the benefit of the
heirs, legatees, legal representatives, successors and assigns of the parties
hereto.

5) Withholding of Taxes. Notwithstanding any contrary provision of this Award
Agreement, no certificate representing the Shares will be issued to the
Participant, unless and until satisfactory arrangements (as determined by the
Board) will have been made by the Participant with respect to the payment of
income, employment and other taxes which the Company determines must be withheld
with respect to such shares so issuable. The Board, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit the
Participant to satisfy such tax withholding obligation, in whole or in part
(without limitation) by one or more of the following: (a) paying cash,
(b) electing to have the Company withhold otherwise deliverable shares of Common
Stock having a Fair Market Value equal to the minimum amount required to be
withheld, (c) delivering to the Company already vested and owned shares of
Common Stock having a Fair Market Value equal to the amount required to be
withheld, or (d) selling a sufficient number of such shares of Common Stock
otherwise deliverable to Participant through such means as the Company may
determine in its sole discretion (whether through a broker or otherwise) equal
to the amount required to be withheld. If the Participant fails to make
satisfactory arrangements for the payment of any required tax withholding
obligations hereunder at the time any applicable Shares otherwise are scheduled
to vest pursuant to Section 2, the Participant will permanently forfeit such
Shares and the Shares will be returned to the Company at no cost to the Company.

6) Rights as Stockholder. Neither the Participant nor any person claiming under
or through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares will have been issued, recorded
on the records of the Company or its transfer agents or registrars, and
delivered to the Participant.

7) No Effect on Employment or Service. Participant acknowledges and agrees that
the vesting of shares pursuant to the vesting schedule hereof is earned only by
continuing as an employee, consultant or non-employee director at the will of
the company (and not through the act of being hired, being granted an option or
purchasing shares hereunder). Participant further acknowledges and agrees that
this agreement, the transactions contemplated hereunder and the vesting schedule
set forth herein do not constitute an express or implied promise of continued
engagement as an employee, consultant or non-employee director for the vesting
period, for any period, or at all, and will not interfere with Participant’s
right or the company’s right to terminate Participant’s relationship as an
employee, consultant or non-employee director at any time, with or without
cause.

8) Tax Consultation. Participant understands that Participant may suffer adverse
tax consequences as a result of Participant’s exercise hereunder. Participant
represents that Participant has consulted with any tax consultants Participant
deems advisable in connection with the purchase or disposition of the Shares and
that Participant is not relying on the Company for any tax advice.

9) Address for Notices. Any notice to be given to the Company under the terms of
this Agreement will be addressed to the Company at Entrust, Inc., One Hanover
Park, Suite 800, 16633 Dallas Parkway, Addison, Texas 75001 or at such other
address as the Company may hereafter designate in writing.

10) Board Authority. The Board will have the power to interpret the Plan and
this Agreement and to adopt such rules for the administration, interpretation
and application of the Plan as are consistent therewith and to interpret or
revoke any such rules (including, but not limited to, the determination of
whether or not any Restricted Stock Units have vested). All actions taken and
all interpretations and determinations made by the Board in good faith will be
final and binding upon Participant, the Company and all other interested
persons. No member of the Board or its Committee administering the Plan will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Award Agreement.

11) Agreement Severable. In the event that any provision in this Award Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Award Agreement.

12) Entire Agreement; Governing Law. The Plan is incorporated herein by
reference. The Plan and this Award Agreement constitute the entire agreement of
the parties with respect to the subject



--------------------------------------------------------------------------------

matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof, and may not be modified adversely to the Participant’s interest except
by means of a writing signed by the Company and Participant. This Award
Agreement is governed by Maryland law except for that body of law pertaining to
conflict of laws.

IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer. This option shall take effect as
a sealed instrument.

 

ENTRUST, INC.

 

F. William Conner President and CEO

PARTICIPANT’S ACCEPTANCE

By clicking the “ACCEPT” icon, the Participant hereby accepts the foregoing
option and agrees to these terms and conditions. Participant hereby acknowledges
receipt of a copy of the Plan.